235 N.W.2d 633 (1975)
194 Neb. 770
STATE of Nebraska, Appellee,
v.
Allen James GREEN, Appellant.
No. 40056.
Supreme Court of Nebraska.
December 4, 1975.
Jon Lance Jabenis, Omaha, for appellant.
Paul L. Douglas, Atty. Gen., Bernard L. Packett, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C.J., McCOWN, NEWTON and CLINTON, JJ., and KUNS, Retired District Judge.
WHITE, Chief Justice.
The only assignment of error in this case is the excessiveness of the appellant's sentence.
On October 9, 1972, the appellant presented and obtained payment on a Peter Kiewit *634 Sons Company payroll check made out to C. F. Jones in the sum of $101.76 at the Bedford Market in Omaha, Nebraska. The payee had not authorized anyone to negotiate the check in his behalf.
After receiving appellant's plea of nolo contendere, the District Court for Douglas County, on December 11, 1974, found appellant guilty of uttering a forged instrument. On January 21, 1975, appellant was sentenced to a term of 1 to 3 years imprisonment in the Nebraska Penal and Correctional Complex. The maximum penalty for this offense, provided for in section 28-1212, R.S.Supp., 1974, is 10 years imprisonment and a fine of up to $5,000.
The District Court, before pronouncing sentence, indicated that appellant's record revealed the following: Numerous arrests showing no disposition; that appellant was twice previously placed on probation in Chicago, once for burglary, and once for auto theft and was at the time wanted for violation of probation on the latter charge; and that appellant's arrest was his third felony arrest in Douglas County in the past year.
It has been repeatedly held by this court that a sentence imposed within the statutory limits will not be disturbed on appeal in the absence of an abuse of discretion. State v. Swift, 194 Neb. 515, 233 N.W.2d 572 (1975); State v. Keil, 192 Neb. 741, 224 N.W.2d 363 (1974). We have carefully reviewed the record before us and are satisfied that there was no abuse of discretion here.
The judgment and sentence of the District Court are correct and are affirmed.
Affirmed.